UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7502



AARON LAMONT BARNES,

                                             Petitioner - Appellant,

          versus


JAMES S. GILMORE, III,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-98-703-AM)


Submitted:   March 22, 2001                 Decided:   March 28, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Aaron Lamont Barnes, Appellant Pro Se. Hazel Elizabeth Shaffer,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Aaron Lamont Barnes seeks to appeal the district court’s order

denying his motion filed pursuant to Fed. R. Civ. P. 60(b).     We

have reviewed the record and the district court’s opinion and find

no abuse of discretion and no reversible error.    Accordingly, we

deny a certificate of appealability and dismiss the appeal on the

reasoning of the district court. Barnes v. Gilmore, No. CA-98-703-

AM (E.D. Va. filed Oct. 2, 2000; entered Oct. 4, 2000).    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




                                2